DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1656 and Examiner Paul Holland.
3.	Applicant’s amendment to the claims filed on 01/25/2022 in response to the Restriction Requirement mailed on 11/26/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1-16, 18-19, 26, 40-42, 45, 52, and 64 are pending.
Election/Restrictions
5.	Applicant’s election of the species amino acid substitution Y339M and V348I in the reply filed on 01/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Upon further consideration of the election of species requirement in view of the search of the elected species, additional species of mutations were found during the search process.  To this end, the species election requirement as set forth in the office action mailed 11/26/2021 is hereby withdrawn and the full scope of the claims will be examined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
7.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/680,899, filed on 06/05/2018. 
Information Disclosure Statement
8.	The IDS filed on 11/23/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
9.	The Drawings filed on 06/05/2019 are acknowledged and accepted by the Examiner.
Specification
10.	The attempt to incorporate subject matter into this application by reference to U.S. Patent Application Serial No. 15/829,581 and PCT/US2017/064284 on p. 12, lines 18-19 of the specification is ineffective because “incorporation by reference” should refer to the U.S. Patent No., U.S. Patent Application Publication No. or WO publication No., and not the application serial no.  Appropriated correction is suggested.

Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-16, 18-19, 26, 40-42, 45, 52, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-16, 18-19, 26, 40-42, 45, 52, and 64, the recitation of “5,5-disubstituted luciferin analog” is indefinite because it is unclear what the metes and bounds of this phrase is intended to encompass.  It is acknowledged that the disclosure on p. 12, lines 15-20 state that luciferin analogs that incorporate modifications at the 5—position of luciferin have been developed to improve and enhance the stability of luciferin-containing bioluminescence reagents (e.g. 5,5-disubstituted luciferins and luciferin analogs as described in U.S. Patent Application Serial No. 15/829,581, published as US Patent Application Publication 2018/0155762); however, this recitation is merely exemplary and non-limiting.  Therefore, the structure of the 5,5-disubstituted luciferin analog cannot be ascertained from the claims.
Claim Rejections - 35 USC § 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
14.	Claims 1-16, 18-19, 26, 40-42, 45, 52, and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 3-16, 18-19, 26, 40-42, and 45 are drawn to a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog, wherein the luciferase polypeptide is not naturally occurring.  The structure of the luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog is unlimited.
	Claim 2 is drawn to the polypeptide of claim 1, wherein the polypeptide comprises at least 70% sequence identity with SEQ ID NO:  2, and less than 100% sequence identity with SEQ ID NO:  1.  The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.
	Claim 52 is drawn to a reagent composition for a bioluminescent assay, the composition comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog.  The structure of the luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog is unlimited.
	Claim 64 is drawn to a kit comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog; and a 5,5-disubstituted luciferin analog.  The structure of the luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog is unlimited.
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus of luciferases capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog as encompassed by the claims (i.e. the luciferase set forth in the amino acid sequence of SEQ ID NO:  2 with the exception of substitutions set forth in positions 244, 249, 337, 339, 240, 254, 344, 300, 396, 245, 285, 315, 109, 193, 214, 218, 228, 234, 262, 287, 294, 305, 306, 309, 316, 335, 533, 133, 233, 236, 503, 107, and 121).  There are no other drawings or structural formulas disclosed of luciferases as encompassed by the claims.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” Jn re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
	The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function.
	There is no prior-art or disclosed teaching regarding the infinite number of amino acids that can vary in any luciferase by either conservative or non-conservative substitutions, deletions, or insertions and still result in a protein that has the desired activity.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.  In the instant case, written description for a “representative set” of luciferases that are recited in the claims is absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph.
B.	Scope of Enablement
15.	Claims 1-16, 18-19, 26, 40-42, 45, 52, and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a luciferase set forth in the amino acid sequence of SEQ ID NO:  2 with the exception of substitutions set forth in positions 244, 249, 337, 339, 240, 254, 344, 300, 396, 245, 285, 315, 109, 193, 214, 218, 228, 234, 262, 287, 294, 305, 306, 309, 316, 335, 533, 133, 233, 236, 503, 107, and 121, does not reasonably provide enablement for all luciferases capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  Claims 1, 3-16, 18-19, 26, 40-42, and 45 are drawn to a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog, wherein the luciferase polypeptide is not naturally occurring.  The structure of the luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog is unlimited.
	Claim 2 is drawn to the polypeptide of claim 1, wherein the polypeptide comprises at least 70% sequence identity with SEQ ID NO:  2, and less than 100% sequence identity with SEQ ID NO:  1.  The structure of the polypeptide that can accept up to 30% sequence variation and result in a luciferase that produces an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog is highly variant.
	Claim 52 is drawn to a reagent composition for a bioluminescent assay, the composition comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog.  The structure of the luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog is unlimited.
	Claim 64 is drawn to a kit comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog; and a 5,5-disubstituted luciferin analog.  The structure of the luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the structure of the claimed luciferases is unlimited.
The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
	 (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of luciferases capable of producing increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog as encompassed by the claims, i.e. the luciferase set forth in the amino acid sequence of SEQ ID NO:  2 with the exception of substitutions set forth in positions 244, 249, 337, 339, 240, 254, 344, 300, 396, 245, 285, 315, 109, 193, 214, 218, 228, 234, 262, 287, 294, 305, 306, 309, 316, 335, 533, 133, 233, 236, 503, 107, and 121.  Other than these working examples, the specification fails to disclose any other working examples of luciferases as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to the luciferases that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-2, 11-15, 18-19, 40, 42, 45, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binkowski et al. (US Patent Application Publication 2011/0283373 A1; examiner cited).
18.	Claims 1-2, 11-15, 18-19, 40, 42, and 45 are drawn to a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO: 1 in the presence of the 5,5-disubstituted luciferin analog, wherein the luciferase polypeptide is not naturally occurring.  
	Claim 52 is drawn to a reagent composition for a bioluminescent assay, the composition comprising a luciferase polypeptide capable of producing an increased bioluminescent signal in the presence of a 5,5-disubstituted luciferin analog compared to a bioluminescent signal produced by a luciferase polypeptide of SEQ ID NO:  1 in the presence of the 5,5-disubstituted luciferin analog.
19.	With respect to claims 1-2, Binkowski et al. teach a non-naturally occurring mutant luciferase capable of producing a bioluminescent signal in the presence of a substrate that is enhanced relative to a parental luciferase, wherein the non-naturally occurring mutant luciferase comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and less than 100% identical to SEQ ID NO:  1 [see Abstract; paragraphs 0006-0012; alignment attached as APPENDIX A].  Although Binkowski et al. does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Binkowski et al. meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Binkowski et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 11, Binkowski et al. teach the polypeptide wherein the polypeptide comprises at least one amino acid substitution at positions 193, 214, 228, 287, 294, 306, 309, 316, and 533 relative to SEQ ID NO:  1 [see paragraphs 0070-0072].
	With respect to claim 12, Binkowski et al. teach the polypeptide wherein the polypeptide comprises conservative or semi-conservative variations at positions 193, 214, 228, 287, 294, 306, 309, 316, and 533 relative to SEQ ID NO:  1 [see paragraphs 0070-0072; Table 1].
	With respect to claim 13, Binkowski et al. teach the polypeptide wherein the polypeptide comprises at least one amino acid substitution at positions 133, 233, and 503 relative to SEQ ID NO:  1 [see paragraph 0007].
	With respect to claim 14, Binkowski et al. teach the polypeptide wherein the polypeptide comprises conservative or semi-conservative variations at positions 133, 233, and 503 relative to SEQ ID NO:  1 [see paragraph 0007; Table 1].
	With respect to claim 15, Binkowski et al. teach the polypeptide comprises at least one amino acid substitution at positions 107 and 121 relative to SEQ ID NO:  1 [see paragraph 0070].
	With respect to claims 18, Binkowski et al. teach a non-naturally occurring mutant luciferase capable of producing a bioluminescent signal in the presence of a substrate that is enhanced relative to a parental luciferase, wherein the non-naturally occurring mutant luciferase comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and less than 100% identical to SEQ ID NO:  1 [see Abstract; paragraphs 0006-0012; alignment attached as APPENDIX A].  Although Binkowski et al. does not explicitly teach that the luciferase polypeptide is resistant to inhibition by dehydroluciferin and derivatives thereof, the claims do not require the luciferase to be in the active process of inhibition and the teachings of Binkowski et al. meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Binkowski et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 19, Binkowski et al. teach a non-naturally occurring mutant luciferase capable of producing a bioluminescent signal in the presence of a substrate that is enhanced relative to a parental luciferase, wherein the non-naturally occurring mutant luciferase comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and less than 100% identical to SEQ ID NO:  1 [see Abstract; paragraphs 0006-0012; alignment attached as APPENDIX A] wherein the bioluminescent signal produced by the luciferase polypeptide is increased at least 10-fold relative to the parent [see paragraph 0077].
	With respect to claim 26, Binkowski et al. teach the polypeptide wherein the amino acid substitutions at positions 193, 228, and 306 are conservative or semi-conservative variations [see paragraphs 0070-0072 and Table 1].
	With respect to claim 40, Binkowski et al. teach the polypeptide wherein the polypeptide comprises at least one additional amino acid substitution selected from 348, 287, and 107, wherein the substitutions are conservative or semi-conservative variations [see paragraphs 0070-0072 and Table 1].
	With respect to claim 42, Binkowski et al. teach the polypeptide wherein the polypeptide comprises at least one additional amino acid substitution at position 348 wherein the substitution is a conservative or semi-conservative variation [see paragraphs 0070-0072 and Table 1].
	With respect to claim 45, Binkowski et al. teach the polypeptide wherein the polypeptide comprises at least one additional amino acid substitution at position 348 and 313 wherein the substitution is a conservative or semi-conservative variation [see paragraphs 0070-0072 and Table 1].
	With respect to claim 52, Binkowski et al. teach a non-naturally occurring mutant luciferase capable of producing a bioluminescent signal in the presence of a substrate that is enhanced relative to a parental luciferase, wherein the non-naturally occurring mutant luciferase comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and less than 100% identical to SEQ ID NO:  1 and a substrate for the luciferase polypeptide [see Abstract; paragraphs 0006-0012; alignment attached as APPENDIX A].  Although Binkowski et al. does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Binkowski et al. meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Binkowski et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
20.	Claims 1, 3-4, 18-19, 26, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (WO 1995/18853; examiner cited).
21.	With respect to claims 1, 3-4, 18-19, 26, and 52, Wood et al. teach a non-naturally occurring luciferase polypeptide from beetle luciferase and a substrate comprising an amino acid substitution corresponding to residue 244 relative to SEQ ID NO:  1, wherein said substitution is a semiconservative substitution [see Abstract; p. 11; p. 12, lines 3-24 and Table III].  It is noted that residue 242 of Wood et al. corresponds to residue 244 of SEQ ID NO:  1 [see alignment attached as APPENDIX B].  Although Wood et al. does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, resistant to inhibition by dehydroluciferin and signal increased by 10-fold, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Wood et al. meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Wood et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
22.	Claims 1-3, 18-19, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US Patent No. 8,822,170 B2, 2014; examiner cited), hereinafter Wood2.
23.	With respect to claims 1-3, 18-19 and 52, Wood2 teach non-naturally occurring thermostable luciferases comprising an amino acid sequence that is at least 70% identical to SEQ ID NO:  2 and less than 100% sequence identity to SEQ ID NO: 1 and a sensor substrate, wherein the polypeptide comprises an amino acid substitution at a position corresponding to position 249 in SEQ ID NO:  1 [see Abstract; columns 2-3; and alignment attached as APPENDIX C].   Although Wood2 does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, resistant to inhibition by dehydroluciferin and signal increased by 10-fold, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Wood2 meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Wood2.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 16 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkowski et al. (US Patent Application Publication 2011/0283373 A1; examiner cited) in view of Berg et al. (Biochemistry 5th Edition, 2002).
26.	The relevant teachings of Binkowski et al. as applied to claims 1-2, 11-15, 18-19, 40, 42, 45, and 52 are set forth above.
	With respect to claim 16, Binkowski et al. teach the polypeptide comprises at least one amino acid substitution at positions 107 and 121 relative to SEQ ID NO:  1 [see paragraph 0070].
	With respect to claim 41, Binkowski et al. teach the polypeptide wherein the polypeptide comprises at least one amino acid substitution at position 316 relative to SEQ ID NO:  1 [see paragraphs 0070-0072].
However, Binkowski et al. does not explicitly teach wherein the at least one amino acid substitution at 107, 121, and 316 is a conservative or semi-conservative variation.  Berg et al. is cited to show that through the Blosum-62 substitution matrix [see p. 176, Figure 7.9], one would have preferred valine as a residue to substitute for cysteine.  The Blosum-62 matrix was derived by examining substitutions that occur within aligned sequence blocks in related proteins [see p. 176, Figure 7.9 legend].  Based on this scoring system, a large positive score corresponds to a substitution that occurs relatively frequently, whereas a large negative score corresponds to a substitution that occurs only rarely throughout evolution [see p. 177, paragraph 2].  The advantage of the Blosum-62 matrix is to analyze homologous sequences that may exhibit similar protein structure and activity and to determine which amino acid substitution would be appropriate in design of mutagenesis experiments to retain protein structure and function. 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art combine the teachings of Binkowski et al. and Berg et al. to insert conservative or semi-conservative substitutions at positions 107, 121, and 316 because Binkowski et al. teach introducing mutations at these positions in a luciferase.  Given that it is known by those of ordinary skill in the art that the Blosum-62 matrix is useful to determine homology between similar amino acid sequences to deduce possible structure and activity and to determine conservative mutations that would not be expected to affect protein structure for mutagenesis experiments, it would have been obvious for one of ordinary skill in the art given the teachings of both Binkowski et al. and Berg et al. to introduce conservative mutations at positions 107, 121, and 316 taught by Binkowski et al.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
27.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Binkowski et al. (US Patent Application Publication 2011/0283373 A1; examiner cited) in view Akhavantafti et al. (WO 2011/008912 A1; examiner cited).
28.	The relevant teachings of Binkowski et al. as applied to claims 1-2, 11-15, 18-19, 40, 42, 45, and 52 are set forth above.
	With respect to claim 64, Binkowski et al. teach a non-naturally occurring mutant luciferase capable of producing a bioluminescent signal in the presence of a substrate that is enhanced relative to a parental luciferase, wherein the non-naturally occurring mutant luciferase comprises an amino acid sequence that is at least 70% identical to SEQ ID NO: 2 and less than 100% identical to SEQ ID NO:  1 [see Abstract; paragraphs 0006-0012; alignment attached as APPENDIX A].  Although Binkowski et al. does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Binkowski et al. meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Binkowski et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	However, Binkowski et al. does not teach a kit comprising a 5,5-disubstituted luciferin analog.
	Akhavantafti et al. teach fluorescent analog dyes based on the firefly luciferin structure that are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis [see Abstract; p. 2].  Given the indefiniteness of 5,5-disubstituted luciferin analog, the fluorescent dye based on firefly luciferin disclosed on  p. 2 of Akhavantafti et al. is interpreted as falling within the scope of this limitation.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine the teachings of Binkowski et al. and Akhavantafti et al. to use the analogs of Akhavantafti et al. with the luciferases of Binkowski et al. because Binkowski et al. teach variant luciferases and luciferin substrates for fluorescent assays.  Akhavantafti et al. teach fluorescent analog dyes based on the firefly luciferin structure that are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Binkowski et al. and Akhavantafti et al. because Akhavantafti et al. acknowledges their fluorescent analog dyes based on the firefly luciferin structure are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
29.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (WO 1995/18853; examiner cited) in view Akhavantafti et al. (WO 2011/008912 A1; examiner cited).
30.	The relevant teachings of Wood et al. as applied to claims 1, 3-4, 18-19, 26, and 52 are set forth in the 102(a)(1) rejection above.
	Wood et al. teach a non-naturally occurring luciferase polypeptide from beetle luciferase and a substrate comprising an amino acid substitution corresponding to residue 244 relative to SEQ ID NO:  1, wherein said substitution is a semiconservative substitution [see Abstract; p. 11; p. 12, lines 3-24 and Table III].  It is noted that residue 242 of Wood et al. corresponds to residue 244 of SEQ ID NO:  1 [see alignment attached as APPENDIX B].  Although Wood et al. does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Wood et al. meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Wood et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	However, Wood et al. does not teach a kit comprising a 5,5-disubstituted luciferin analog.
	Akhavantafti et al. teach fluorescent analog dyes based on the firefly luciferin structure that are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis [see Abstract; p. 2].  Given the indefiniteness of 5,5-disubstituted luciferin analog, the fluorescent dye based on firefly luciferin disclosed on  p. 2 of Akhavantafti et al. is interpreted as falling within the scope of this limitation.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine the teachings of Wood et al. and Akhavantafti et al. to use the analogs of Akhavantafti et al. with the luciferases of Wood et al. because Wood et al. teach variant luciferases and luciferin substrates for fluorescent assays.  Akhavantafti et al. teach fluorescent analog dyes based on the firefly luciferin structure that are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Wood et al. and Akhavantafti et al. because Akhavantafti et al. acknowledges their fluorescent analog dyes based on the firefly luciferin structure are advantageous for a wide range of applications, including multiplex, multicolor fluorescence analysis.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
31.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US Patent No. 8,822,170 B2, 2014; examiner cited), hereinafter Wood2 in view Akhavantafti et al. (WO 2011/008912 A1; examiner cited).
32.	The relevant teachings of Wood2 as applied to claims 1-3, 18-19 and 52 are set forth in the 102(a)(1) rejection above.
	With respect to claim 64, Wood2 teach non-naturally occurring thermostable luciferases comprising an amino acid sequence that is at least 70% identical to SEQ ID NO:  2 and less than 100% sequence identity to SEQ ID NO: 1 and a sensor substrate, wherein the polypeptide comprises an amino acid substitution at a position corresponding to position 249 in SEQ ID NO:  1 [see Abstract; columns 2-3; and alignment attached as APPENDIX C].   Although Wood2 does not explicitly teach that the luciferase polypeptide is capable of producing an increased bioluminescent signal in the presence of a 5,5-distributed luciferin analog, the claims do not require the luciferase to be in the active process of producing the signal and the teachings of Wood2 meet the structural requirements as set forth in the claims.  Accordingly, absent evidence otherwise, it is the examiner’s position that this particular feature would be inherent to the luciferase polypeptide taught by Wood2.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	However, Wood2 does not teach a kit comprising a 5,5-disubstituted luciferin analog.
	Akhavantafti et al. teach fluorescent analog dyes based on the firefly luciferin structure that are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis [see Abstract; p. 2].  Given the indefiniteness of 5,5-disubstituted luciferin analog, the fluorescent dye based on firefly luciferin disclosed on  p. 2 of Akhavantafti et al. is interpreted as falling within the scope of this limitation.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine the teachings of Wood2 and Akhavantafti et al. to use the analogs of Akhavantafti et al. with the luciferases of Wood et al. because Wood2 teach variant luciferases and luciferin substrates for fluorescent assays.  Akhavantafti et al. teach fluorescent analog dyes based on the firefly luciferin structure that are advantagenous for a wide range of applications, including multiplex, multicolor fluorescence analysis.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Wood2 and Akhavantafti et al. because Akhavantafti et al. acknowledges their fluorescent analog dyes based on the firefly luciferin structure are advantageous for a wide range of applications, including multiplex, multicolor fluorescence analysis.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
33.	Status of the claims:
	Claims 1-16, 18-19, 26, 40-42, 45, 52, and 64 are pending.
	Claims 1-16, 18-19, 26, 40-42, 45, 52, and 64 are rejected.
	No claims are in condition for an allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Binkowski et al. with SEQ ID NO:  2 

Query Match             96.1%;  Score 2771;  DB 9;  Length 544;
  Best Local Similarity   98.5%;  
  Matches  536;  Conservative    3;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 MADKNILYGPEPFYPLEDGTAGEQMFDALSRYAAIPGCIALTNAHTKENVLYEEFLKLSC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADKNILYGPEPFYPLEDGTAGEQMFDALSRYAAIPGCIALTNAHTKENVLYEEFLKLSC 60

Qy         61 RLAESFKKYGLKQNDTIAVCSENSLQFFLPVIASLYLGIIVAPVNDKYVERELIHSLGIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||
Db         61 RLAESFKKYGLKQNDTIAVCSENSLQFFLPVIASLYLGIIVAPVNDKYIERELIHSLGIV 120

Qy        121 KPRIVFCSKNTFQKVLNVKSKLKSIETIIILDLNEDLGGYQCLNNFISQNSDSNLDVKKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KPRIVFCSKNTFQKVLNVKSKLKSIETIIILDLNEDLGGYQCLNNFISQNSDSNLDVKKF 180

Qy        181 KPYSFNRDDQVAAIMFSSGTTGLPKGVMLTHKNIVARFSIAKDPTFGDAINPTSAILTVI 240
              ||||||||||||:||||||||||||||||||||||||||||||||||:||||||||||||
Db        181 KPYSFNRDDQVASIMFSSGTTGLPKGVMLTHKNIVARFSIAKDPTFGNAINPTSAILTVI 240

Qy        241 PFHWGFGMMTTLGYFTCGFRVVLMHTFEEKLFLQSLQDYKVESTLLVPTLMAFLAKSALV 300
              ||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PFHHGFGMMTTLGYFTCGFRVVLMHTFEEKLFLQSLQDYKVESTLLVPTLMAFLAKSALV 300

Qy        301 EKYDFPHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTEATSAVLITPKGDAKPGS 360
              ||||  ||||||||||||||||||||||||||||||||||||| ||||||||||||||||
Db        301 EKYDLSHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTETTSAVLITPKGDAKPGS 360

Qy        361 TGKIVPLHAVKVVDPTTGKILGPNEPGELYFKGPMKMKGYYNNEEATKAIIDNDGWLRSG 420
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db        361 TGKIVPLHAVKVVDPTTGKILGPNEPGELYFKGPMIMKGYYNNEEATKAIIDNDGWLRSG 420

Qy        421 DIAYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DIAYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELP 480

Qy        481 AAGVVVQTGKYLNEQIVQDYVASQVSTAKWLRGGVKFLDEIPKGSTGKIDRKVLRQMLEK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAGVVVQTGKYLNEQIVQDYVASQVSTAKWLRGGVKFLDEIPKGSTGKIDRKVLRQMLEK 540

Qy        541 HTNG 544
              ||||
Db        541 HTNG 544

Binkowski et al. with SEQ ID NO:  1

Query Match             97.4%;  Score 2806;  DB 9;  Length 544;
  Best Local Similarity   99.8%;  
  Matches  543;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MADKNILYGPEPFYPLEDGTAGEQMFDALSRYAAIPGCIALTNAHTKENVLYEEFLKLSC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADKNILYGPEPFYPLEDGTAGEQMFDALSRYAAIPGCIALTNAHTKENVLYEEFLKLSC 60

Qy         61 RLAESFKKYGLKQNDTIAVCSENSLQFFLPVIASLYLGIIVAPVNDKYIERELIHSLGIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RLAESFKKYGLKQNDTIAVCSENSLQFFLPVIASLYLGIIVAPVNDKYIERELIHSLGIV 120

Qy        121 KPRIVFCSKNTFQKVLNVKSKLKSIETIIILDLNEDLGGYQCLNNFISQNSDSNLDVKKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KPRIVFCSKNTFQKVLNVKSKLKSIETIIILDLNEDLGGYQCLNNFISQNSDSNLDVKKF 180

Qy        181 KPYSFNRDDQVASIMFSSGTTGLPKGVMLTHKNIVARFSIAKDPTFGNAINPTSAILTVI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KPYSFNRDDQVASIMFSSGTTGLPKGVMLTHKNIVARFSIAKDPTFGNAINPTSAILTVI 240

Qy        241 PFHHGFGMMTTLGYFTCGFRVVLMHTFEEKLFLQSLQDYKVESTLLVPTLMAFLAKSALC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db        241 PFHHGFGMMTTLGYFTCGFRVVLMHTFEEKLFLQSLQDYKVESTLLVPTLMAFLAKSALV 300

Qy        301 EKYDLSHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTETTSAVLITPKGDAKPGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EKYDLSHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTETTSAVLITPKGDAKPGS 360

Qy        361 TGKIVPLHAVKVVDPTTGKILGPNEPGELYFKGPMIMKGYYNNEEATKAIIDNDGWLRSG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGKIVPLHAVKVVDPTTGKILGPNEPGELYFKGPMIMKGYYNNEEATKAIIDNDGWLRSG 420

Qy        421 DIAYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DIAYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELP 480

Qy        481 AAGVVVQTGKYLNEQIVQDYVASQVSTAKWLRGGVKFLDEIPKGSTGKIDRKVLRQMLEK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAGVVVQTGKYLNEQIVQDYVASQVSTAKWLRGGVKFLDEIPKGSTGKIDRKVLRQMLEK 540

Qy        541 HTNG 544
              ||||
Db        541 HTNG 544




























APPENDIX B

Wood et al. with SEQ ID NO:  1

Query Match             49.8%;  Score 1433.5;  DB 1;  Length 543;
  Best Local Similarity   51.4%;  
  Matches  277;  Conservative  103;  Mismatches  154;  Indels    5;  Gaps    3;

Qy          3 DKNILYGPEPFYPLEDGTAGEQMFDALSRYAAIPGCIALTNAHTKENVLYEEFLKLSCRL 62
              :||::||||| :|||| |||| :| || ::: :|   || : : :| : |:|| : :| |
Db          5 EKNVVYGPEPLHPLEDLTAGEMLFRALRKHSHLPQ--ALVDVYGEEWISYKEFFETTCLL 62

Qy         63 AESFKKYGLKQNDTIAVCSENSLQFFLPVIASLYLGIIVAPVNDKYIERELIHSLGIVKP 122
              |:|    | | :| :::|:||: :||:|:||: |:|:||||||: ||  ||   :|| :|
Db         63 AQSLHNCGYKMSDVVSICAENNKRFFVPIIAAWYIGMIVAPVNEGYIPDELCKVMGISRP 122

Qy        123 RIVFCSKNTFQKVLNVKSKLKSIETIIILDLNEDLGGYQCLNNFISQNSDSNLDVKKFKP 182
              ::|||:||   ||| |:|:   |: |||||  |:: | : | ||||: || |  :  |||
Db        123 QLVFCTKNILNKVLEVQSRTDFIKRIIILDAVENIHGCESLPNFISRYSDGN--IANFKP 180

Qy        183 YSFNRDDQVASIMFSSGTTGLPKGVMLTHKNIVARFSIAKDPTFGNAINPTSAILTVIPF 242
                ::  :|||:|: |||||||||||| ||:|:  |   | ||  |  : |   :|  :||
Db        181 LHYDPVEQVAAILCSSGTTGLPKGVMQTHRNVCVRLIHALDPRVGTQLIPGVTVLVYLPF 240

Qy        243 HHGFGMMTTLGYFTCGFRVVLMHTFEEKLFLQSLQDYKVESTLLVPTLMAFLAKSALCEK 302
               | ||    ||||  | ||:::  |::: ||:::|||:| | : || :: ||:|| | :|
Db        241 FHAFGFSINLGYFMVGLRVIMLRRFDQEAFLKAIQDYEVRSVINVPAIILFLSKSPLVDK 300

Qy        303 YDLSHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTETTSAVLITPKGDAKPGSTG 362
              |||| |:|:  | |||:||: |:  ||  |  :| |:||||:||| : : : : | || |
Db        301 YDLSSLRELCCGAAPLAKEVAEIAVKRLNLPGIRCGFGLTESTSANIHSLRDEFKSGSLG 360

Qy        363 KIVPLHAVKVVDPTTGKILGPNEPGELYFKGPMIMKGYYNNEEATKAIIDNDGWLRSGDI 422
              :: || | |: |  ||| ||||: |||  ||||: ||| || ||||  ||:|||| ||| 
Db        361 RVTPLMAAKIADRETGKALGPNQVGELCIKGPMVSKGYVNNVEATKEAIDDDGWLHSGDF 420

Qy        423 AYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELPAA 482
               ||| | |||:||| | |||||| ||||||:| |||::| | |  | ||||  |||||:|
Db        421 GYYDEDEHFYVVDRYKELIKYKGSQVAPAELEEILLKNPCIRDVAVVGIPDLEAGELPSA 480

Qy        483 GVVVQTGKYLNEQIVQDYVASQVSTAKWLRGGVKFLDEIPKGSTGKIDRK-VLRQMLEK 540
               ||:| || :  : | ||:| :||  |:|||||:|:| ||:  |||| || :|:|:|||
Db        481 FVVIQPGKEITAKEVYDYLAERVSHTKYLRGGVRFVDSIPRNVTGKITRKELLKQLLEK 539
















APPENDIX C 

Wood2 with SEQ ID NO:  1

Query Match             90.1%;  Score 2596;  DB 1;  Length 545;
  Best Local Similarity   92.8%;  
  Matches  502;  Conservative   12;  Mismatches   27;  Indels    0;  Gaps    0;

Qy          1 MADKNILYGPEPFYPLEDGTAGEQMFDALSRYAAIPGCIALTNAHTKENVLYEEFLKLSC 60
              | |||||||||||||| ||||||||| |||||| | ||||||||||||||||||||||||
Db          1 MEDKNILYGPEPFYPLADGTAGEQMFYALSRYADISGCIALTNAHTKENVLYEEFLKLSC 60

Qy         61 RLAESFKKYGLKQNDTIAVCSENSLQFFLPVIASLYLGIIVAPVNDKYIERELIHSLGIV 120
              ||||||||||||||||||||||| ||||||:||||||||| |||:|||||||||||||||
Db         61 RLAESFKKYGLKQNDTIAVCSENGLQFFLPLIASLYLGIIAAPVSDKYIERELIHSLGIV 120

Qy        121 KPRIVFCSKNTFQKVLNVKSKLKSIETIIILDLNEDLGGYQCLNNFISQNSDSNLDVKKF 180
              ||||:|||||||||||||||||| :||||||||||||||||||||||||||| |||||||
Db        121 KPRIIFCSKNTFQKVLNVKSKLKYVETIIILDLNEDLGGYQCLNNFISQNSDINLDVKKF 180

Qy        181 KPYSFNRDDQVASIMFSSGTTGLPKGVMLTHKNIVARFSIAKDPTFGNAINPTSAILTVI 240
              || ||||||||| :||||||||: |||||||||||||||  ||||||||||||:||||||
Db        181 KPNSFNRDDQVALVMFSSGTTGVSKGVMLTHKNIVARFSHCKDPTFGNAINPTTAILTVI 240

Qy        241 PFHHGFGMMTTLGYFTCGFRVVLMHTFEEKLFLQSLQDYKVESTLLVPTLMAFLAKSALC 300
              |||||||| |||||||||||| ||||||||||||||||||||||||||||||| ||||| 
Db        241 PFHHGFGMTTTLGYFTCGFRVALMHTFEEKLFLQSLQDYKVESTLLVPTLMAFFAKSALV 300

Qy        301 EKYDLSHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTETTSAVLITPKGDAKPGS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||  | :|||
Db        301 EKYDLSHLKEIASGGAPLSKEIGEMVKKRFKLNFVRQGYGLTETTSAVLITPDTDVRPGS 360

Qy        361 TGKIVPLHAVKVVDPTTGKILGPNEPGELYFKGPMIMKGYYNNEEATKAIIDNDGWLRSG 420
              |||||| |||||||||||||||||| ||||||| |||| ||||||||||||: |||||||
Db        361 TGKIVPFHAVKVVDPTTGKILGPNETGELYFKGDMIMKSYYNNEEATKAIINKDGWLRSG 420

Qy        421 DIAYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DIAYYDNDGHFYIVDRLKSLIKYKGYQVAPAEIEGILLQHPYIVDAGVTGIPDEAAGELP 480

Qy        481 AAGVVVQTGKYLNEQIVQDYVASQVSTAKWLRGGVKFLDEIPKGSTGKIDRKVLRQMLEK 540
              ||||||||||||||||||::|:||||||||||||||||||||||||||||||||||| ||
Db        481 AAGVVVQTGKYLNEQIVQNFVSSQVSTAKWLRGGVKFLDEIPKGSTGKIDRKVLRQMFEK 540

Qy        541 H 541
              |
Db        541 H 541